DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission including amendment to the claims filed on 10/06/2020 has been entered.
3.  	Claims 1, 3-11, and 13-20 have been amended. Claims 1-20 are pending and will be considered for examination.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0257405 A1) in view of Ford et al. (US 20150310188 A1) and further in view of Marcus et al. (US 2010/0299763 A1).
 	As in independent Claim 1, Lo teaches a method for multiple users to provide input on an input element of a network application (figs. 1-3, at least pars. 17, 19, 22, 25, 29), the method comprising
  	(a)    establishing, by a first client application, for a first user, a first session of a network application via a first embedded browser within the first client application (figs. 1-3, pars. 29, a client device 100 (i.e., client device 100A), by a client application (e.g., a native application), establishes a collaborative editing session via a web browser as a host device within a client application 200; further see pars. 17, 19, 22, 25), the first client application having a first secure container to control access to data exchanged via the first session with the network application;
  	(b)    establishing, by a second client application, for a second user, a second session of the network application via a second embedded browser within the second client application (figs. 1-3, par. 29, a client device 100 (i.e., client device 100B and client device 100C), by a client application, establishes a collaborative editing session via a web browser within a client application 200; further see pars. 17, 19, 22, 25), the second client application having a second secure container to control access to data exchanged via the second session with the network application;
	(c)    communicating, by the first client application, an invite via the second client application for the second user for collaborating on a graphical object  of a plurality of graphical objects of a web resource of the network application displayed in the first embedded browser, the graphical object identified by the invite from the plurality of graphical objects (figs. 3-4, pars. 5, 7, 29-31, the client device 100 (i.e., client device A) as the host device sends an invitation to the client devices 100B and 100C to enter a 
	(d)    configuring, by the first client application responsive to acceptance of the invite, the first secure container to: (i) interface with the second secure container to permit modification of the graphical object by the second user via the second client application and (ii) maintain restriction on a remainder of the plurality of graphical objects from modification by the second user via the second client application (see at least pars. 5, 27-31, the client device 100 (i.e., client device B or client device C) can access the content item displayed in a user interface (e.g., content item 400, such as a word processing document) for edits, modifications, or view changes made by other participants in response to the acceptance sent by the host device);
	(f) displaying, by one of the first client application or the second client application, input received from the first user and the second user in the graphical object on the web resource (figs. 3-4, pars. 5, 7, 27-31, upon acceptance of the invitation, the client device 100 (i.e., client device B or client device C) displays a user interface (e.g., content item 400, such as a word processing document) in a sharing window of webpage by each web browser 250 to edit the content items displayed on the user interface);
	Although Lo teaches that the client device 100 (i.e., client device B or client device C) can access the content item displayed in the user interface (e.g., content item 400, such as a word processing document) for edits or modifications in response to the Lo does not explicitly teach (a)   the first client application having a first secure container to control access to data exchanged via the first session with the network application; (b)  the second client application having a second secure container to control access to data exchanged via the second session with the network application; (e) providing, via the second client application responsive to acceptance of the invite and to permitting modification of the graphical object, a user interface for the second user to enter input into the graphical object  of the web resource of the network application displayed in the first embedded browser while maintaining the restriction of the modification of the remainder of the plurality of graphical objects.
 	However, in the same filed of the invention, Ford teaches (a)   the first client application having a first secure container to control access to data exchanged via the first session with the network application (at least pars. 5-6,  237-241, an application having a virtual container to access to data (or content) exchanged (or  shared) via a session (e.g., collaboration with other users) with a network application ); (b)  the second client application having a second secure container to control access to data exchanged via the second session with the network application (at least pars. 5-6,  237-241, an application having a virtual container to access to data (or content) exchanged (or  shared) via a session (e.g., collaboration with other users) with a network application ).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the establishing of the collaborative session with multiple clients/client computers for collaboratively entering Lo with the providing of the virtual container for controlling of the data exchange with other users (or computer devices) taught by Ford to provide the virtual container for controlling of the data exchange with other users (or computer devices) when the client devices establish the collaborative session with multiple clients for collaboratively editing the content via the sharing user interface. The motivation or suggestion would be to provide a virtual container by a secure exchange system for securely sharing information or data with others over a network environment.
	Lo and Ford do not teach (e) providing, via the second client application responsive to acceptance of the invite and to permitting modification of the graphical object, a user interface for the second user to enter input into the graphical object  of the web resource of the network application displayed in the first embedded browser while maintaining the restriction of the modification of the remainder of the plurality of graphical objects.
 	However, in the same filed of the invention, Marcus teaches (e) providing, via the second client application responsive to acceptance of the invite and to permitting modification of the graphical object (at least pars. 82, 86, 99, 103, visibility of content (e.g., a portion of the content (document) is visible), or some functions with the content (e.g., print, save, etc.) can be restricted by a user (e.g., participant accepted an invitation)); further see 58-59), a user interface for the second user to enter input into the graphical object  of the web resource of the network application displayed in the first embedded browser while maintaining the restriction of the modification of the remainder of the plurality of graphical objects (at least pars. 82, 86, 99, 103, the user (e.g., 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the establishing of the collaborative session with multiple clients/client computers for collaboratively entering inputs (e.g., edit, annotations, etc.) via the sharing user interface taught by Lo with the providing of the virtual container for controlling of the data exchange with other users (or computer devices) taught by Ford with the determining of the restrictions level/scope/portion/command with the content taught by Marcus to determine the restrictions level/scope/portion/command with the content when the client devices establish the collaborative session with multiple clients for collaboratively editing the content via the sharing user interface. The motivation or suggestion would be to provide a way to determine restrictions level with the content via the acceptance of the invitation so that the user of the host device can prevent unauthorized access and changes to the content.

	As in Claim 3, Lo-Ford-Marcus teaches all the limitations of Claim 1. Lo-Ford-Marcus further teaches that the graphical object comprises a form and at least the second user interface aggregates input from the first user and the second user and displays the aggregated input (Lo, at least pars. 5, 23, 35, 37, client devices 100 can modify/edit content stored in various forms of documents, such as word processors, 

	As in Claim 4, Lo-Ford-Marcus teaches all the limitations of Claim 1. Lo-Ford-Marcus further teaches (e) further comprises displaying the second user interface as an overlay to the graphical object of the web resource displayed in the second embedded browser (Lo, fig. 4, par. 35, the edits can be displayed/viewed on the user interface (e.g., content item 400, such as the processing document) in the sharing window of webpage on the client devices 100).

	As in Claim 5, Lo-Ford-Marcus teaches all the limitations of Claim 4. Lo-Ford-Marcus further teaches displaying the overlay to the graphical object in the first embedded browser for the first user to enter input into the graphical object concurrently with the second user (Lo, fig. 4, at least abstract, pars. 5, 37, the edits on the content items simultaneously made by the client devices 100 can be displayed on each of the client devices 100).

	As in Claim 6, Lo-Ford-Marcus teaches all the limitations of Claim 1. Lo-Ford-Marcus further teaches storing, by one of the first client application or the second client application, for the graphical object  a history of input from the first user and the second user to a server (Lo, pars. 42, 16, user account database 618 includes usage information for each user (e.g., file edit history)).

	As in Claim 7, Lo-Ford-Marcus teaches all the limitations of Claim 1. Lo-Ford-Marcus further teaches storing, by one of the first client application or the second client application, for the graphical object versions of input over time from the first user and the second user (Lo, pars. 38, the client devises 100 locally store edited content items and updates the locally stored version of the content items; further see pars. 48-49).
 	
	As in Claim 8, Lo-Ford-Marcus teaches all the limitations of Claim 1. Lo-Ford-Marcus further teaches accessing, by one of the first client application or the second client application, content of the first network application comprising the graphical object and detecting the token in data of the graphical object (Lo, pars. 32-35, claim 13, the client devices 100 displays webpages for retrieving the content items associated with client accounts stored with the content management system of the sharing window of a webpage and detecting a cursor portion and associated client device information stored in a storage device/database).

	As in Claim 9, Lo-Ford-Marcus teaches all the limitations of Claim 8. Lo-Ford-Marcus further teaches determining, by one of the first client application or the second client application, the graphical object is a multiple-user graphical object responsive to the detection (Lo, at least par. 35, for example, the screen sharing window detects an edit event corresponding to user B providing one or more changes to content item 402 on client device B) and obtaining from the server one or more of the following information of the graphical object: versions of input to the graphical object history of input to graphical object, identification of users providing input to the graphical object Lo, pars. 32-34, a content management transmits a cursor position (e.g., cursor  B and cursor C of device B and device C) and displays a device label or identifier for the cursor  B and the cursor C of device B and device C); further see pars.35-36, 57).

	As in Claim 10, Lo-Ford-Marcus teaches all the limitations of Claim 9. Lo-Ford-Marcus further teaches displaying, by one of the first client application or the second client application, in one of the first embedded browser or the second embedded browser via an overlay user interface the information of the graphical object (Lo, pars. 32-33, for example, the client device 100 may display an overlay for presenting information of the input elements (e.g., a device label or identifier for cursor  B and cursor C of device B and device C ) when the client devices B and C make changes to the content item).

 	Claim 11 is substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 13 is substantially similar to Claim 3 and rejected under the same rationale.

 	Claim 14 is substantially similar to Claim 4 and rejected under the same rationale.

Claim 15 is substantially similar to Claim 5 and rejected under the same rationale.

	Claim 16 is substantially similar to Claim 6 and rejected under the same rationale.
	
	Claim 17 is substantially similar to Claim 7 and rejected under the same rationale.

	Claim 18 is substantially similar to Claim 8 and rejected under the same rationale.

	Claim 19 is substantially similar to Claim 9 and rejected under the same rationale.

	Claim 20 is substantially similar to Claim 10 and rejected under the same rationale.


5. 	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0257405 A1) in view of Marcus et al. (US 2010/0299763 A1) and further in view of Shaffer et al. (US 2017/0003835 A1).
	As in Claim 2, Lo-Ford-Marcus teaches all the limitations of Claim 1. Lo-Ford-Marcus does not teach communicating the invite responsive to identifying the second user as from the first entity or identifying the second user as a previous collaborator.
 	However, in the same filed of the invention, Shaffer teaches communicating the invite responsive to identifying the second user as from the first entity or identifying the second user as a previous collaborator (fig. 7, at least pars. 56, 83, a system identifies a list of users associated collaboratively with a shared document and a user can invite one of the list of users again to collaborate on the shared document).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the establishing of the collaborative session with multiple clients/client computers for collaboratively entering inputs (e.g., edit, annotations, etc.) via the sharing user interface taught by Lo with the determining of the restrictions level/scope/portion/command with the content taught by Marcus with the inviting of the previous collaborator again to collaborate the shared document taught by Shaffer to invite the previous collaborator again to collaborate the shared document when the client devices establish the collaborative session with multiple clients for collaboratively entering inputs via the sharing user interface. The motivation or suggestion would be to invite a previous collaborator that allows the previous collaborator can continuously collaborate on the shared user interface.

 	Claim 12 is substantially similar to Claim 2 and rejected under the same rationale.

Response to Arguments
6.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are moot in view of the new ground(s) of rejection.
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Primary Examiner, Art Unit 2144